— Appeal by the defendant from a judgment of the County Court, Westchester County (Lorenzo, J.), rendered August 7, 2012, convicting her of grand larceny in the fourth degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, her attorney at the plea hearing provided her with meaningful representation (see generally People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 146-147 [1981]). Skelos, J.P., Dickerson, Lott and Austin, JJ., concur.